
	
		I
		112th CONGRESS
		2d Session
		H. R. 6329
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  research credit permanent, to increase the research credit for businesses
		  manufacturing in the United States, and to make the research credit refundable
		  for small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Build It in America Act of
			 2012.
		2.Credit for research
			 activities made permanent; increased credit for businesses manufacturing in the
			 united states; credit made refundable for small businesses
			(a)Research credit
			 made permanent
				(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
				(2)Conforming
			 amendments
					(A)Subsection (c) of section 41 of such Code
			 is amended by striking paragraph (4).
					(B)Paragraph (1) of
			 section 45C(b) of such Code is amended by striking subparagraph (D).
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2011.
				(b)Enhanced
			 research credit for domestic manufacturers
				(1)In
			 generalSection 41 of such
			 Code, as amended by subsection (a), is amended by inserting after subsection
			 (g) the following new subsection:
					
						(h)Enhanced credit
				for domestic manufacturers
							(1)In
				generalIn the case of a qualified domestic manufacturer, this
				section shall be applied by increasing the 20 percent amount in subsection
				(a)(1) by the bonus amount.
							(2)Qualified
				domestic manufacturerFor purposes of this subsection—
								(A)In
				generalThe term qualified domestic manufacturer
				means any taxpayer who has a domestic production percentage of more than 50
				percent.
								(B)Domestic
				production percentageThe
				term domestic production percentage means, with respect to any
				taxable year, the percentage determined by dividing—
									(i)the taxpayer’s
				domestic production gross receipts (as defined in paragraph (4) of section
				199(c)) for such taxable year, by
									(ii)the amount which
				would be determined under such paragraph with respect to the taxpayer for such
				taxable year if the activities described in such paragraph were taken into
				account without regard to whether they occurred in the United States.
									(3)Bonus
				amountFor purposes of paragraph (1), the bonus amount shall be
				determined as follows:
								
									
										
											If the domestic production    The bonus
											
											 percentage is:    amount
						is:
											
											More than 50 percent but not more than 60
						percent 2 percentage points
											
											More than 60 percent but not more than 70
						percent 4 percentage points
											
											More than 70 percent but not more than 80
						percent 6 percentage points
											
											More than 80 percent but not more than 90
						percent 8 percentage points
											
											More than 90 percent10 percentage points
											
										
									
							.
				(2)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2011.
				(c)Credit made
			 refundable for small businesses
				(1)In
			 generalSection 41 of such Code is amended by adding at the end
			 the following new subsection:
					
						(i)Credit
				refundable for small businesses
							(1)In
				generalIn the case of a
				small business (as defined in subsection (b)(3)(D)(iii)), 100 percent of the
				credit determined under this section shall be treated as a credit allowable
				under subpart C (and not allowable under this subpart).
							(2)Businesses with
				more than 500 employees but less than 800 employeesIf any person
				(not otherwise a small business (as so defined)) would be treated as such a
				small business if less than 800 were substituted for 500
				or fewer in subsection (b)(3)(D)(iii), such person shall be treated as
				a small business for purposes of this subsection but the applicable percentage
				determined in accordance with the following table shall be substituted for
				100 percent in paragraph (1).
								
									
										
											If the annual number ofThe applicable
											
											 employees is:percentage is:
											
										
										
											More than 500 but not
						more than 60080
											
											More than 600 but not
						more than 70060
											
											More than 700 but not
						more than 80040
											
										
									
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after December 31, 2011.
				
